DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 9/7/2021.
Claims 1 was amended.  New claim 21 was added.  Claims 1-21 are presented for examination.
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 1 and arguments against Marsh as applied in the non-final overcome the rejection of record.  Specifically, see Applicant’s arguments page 6, second to last paragraph, that describe how Marsh cannot be said to read on the invention of claims 1, 9 and 16 because of the lack of a flow passage past element 24 in Marsh.	Other art made of record is analogous to the claimed invention, however, either alone or in combination, fails to anticipate or suggest the limitations required of claims 1, 9, 16, or any dependents.  US2020/0277860 to Gross disclose an airfoil cooling scheme that may be said to deploy equivalent feed and dependent ribs separated by an intermediate cooling channel space, but lacks the particularly claimed configuration of a tube circumscribing a rib passage and first and second arms solely connecting the tube portion to airfoil sides.  UIS20180051577 to Leary is similarly deficient.  US20170101893, also to Marsh, is considered the closest art of record.  The instantly claimed invention distinguishes itself over that Marsh reference in that Marsh specifically discloses fluid isolation from the rib and channel structure that may be equated to the instant invention.  The instantly claimed invention requires consecutive flow between a rib bound solely by first and second connector arms to airfoil sides, a cooling channel, and a further rib also solely bound via first and second connector arms.  While Marsh .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745